MATTHIAS, J.
1. If the owner of a house leases a portion of it, to which access is had by way of halls, stairways or other approaches, to be used by such tenant in common with .the owner or tenants of the other portions of the premises, and retains the possession and control of such halls, stairways or other approaches, it is his duty to exercise ordinary care .to keep the same in a reasonably safe condition.
2. Where a porch and _ stairway leading thereto are provided, maintained and controlled by a landlord for the use of several tenants of his building, and are thus used, he is in general liable for any injuries arising from his neglect to keep the same in proper repair; such duty and liability extend not only to the tenant himself but also to members of his family, employes, guests and invitees.
Judgment reversed.
Marshall, C. J., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.